Citation Nr: 1610801	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-24 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 20 percent prior to June 11, 2011, and in excess of 40 percent thereafter, for lumbosacral strain with history of psychophysiological overlay and intervertebral syndrome of the nerve root at L5 with superficial peroneal nerve involvement and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Terry L. Miller, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1980 to June 1980.  The Veteran had subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia, which continued a 20 percent disability rating effective February 22, 1990.  A June 2011 RO rating decision increased the associated disability rating to 40 percent effective June 14, 2011.  

In November 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This case was most recently before the Board in April 2013 when it was remanded in relevant part to obtain Social Security Administration (SSA) records, pain management treatment records from a private treating physician, and to obtain an examination as to the current severity of the Veteran's lower back disability.  

It has now returned to the Board for further appellate consideration.  There was compliance, certainly substantial compliance, by the RO with the remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board will proceed to adjudicate the appeal.


FINDINGS OF FACT

1.  Prior to October 23, 2007, the orthopedic manifestations of the Veteran's lumbar spine disability show complaints of constant lower back pain, pain on motion, and tenderness in the right side of the back; objectively, he did not have limitation of flexion of the thoracolumbar spine to 30 degrees or less, nor was there favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or ankylosis of the entire spine. 

2.  Beginning October 23, 2007, the orthopedic manifestations of the Veteran's lumbar spine disability show complaints of constant lower back pain, stiffness, and decreased motion; objectively, he has motion limited to 25 degrees of flexion, and 10 degrees of extension, but no unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.

3.  The preponderance of the evidence is against a finding that the Veteran's bilateral lower extremity radiculopathy associated with his lumbosacral strain manifests greater than mild incomplete paralysis at any point during the period on appeal.  

4.  A November 2008 clinical record reflects complaints of sexual dysfunction since approximately 2004.  

5.  Upon medical examination in December 2006, the Veteran's lumbar disability was found not to cause erectile dysfunction.  

6.  Upon medical examination in September 2009, the Veteran's erectile dysfunction was etiologically associated with his service-connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the period prior to October 23, 2007, for lumbosacral strain with history of psychophysiological overlay and intervertebral syndrome of the nerve root at L5 with superficial peroneal nerve involvement and degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2015).

2.  The criteria for a disability rating of 40 percent, and no higher, for the period beginning October 23, 2007, for lumbosacral strain with history of psychophysiological overlay and intervertebral syndrome of the nerve root at L5 with superficial peroneal nerve involvement and degenerative joint disease, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5235-5243.

3.  The criteria for a separate compensable rating for radiculopathy associated with the Veteran's lumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 4.120, 4.123, 4.124, 4.124a, DCs 8522, 8523 (2015).

4.  Service connection for erectile dysfunction is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2006.  

The claims file includes service treatment records (STRs), post service clinical records, SSA records, "buddy statements," and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The claims file includes examination reports specific to the Veteran's spine in December 2006, September 2009, June 2011, and April 2014.  The reports include the Veteran's reported symptoms, the results of diagnostic testing, and clinical examination findings.  The reports provide findings relevant to the criteria for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria 

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Specific Schedular Criteria for rating the back

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, DC 5235 - 5243.  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome (IVDS) may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

The Veteran would be entitled to a 60 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The Veteran would be entitled to a 40 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

The Veteran would be entitled to a 20 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

The Veteran would be entitled to a 10 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

Note (1) to DC 5243 explains that for purposes of evaluations under the Diagnostic Code pertaining to IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Rating Neuropathy of the Lower Extremities

Under Diagnostic Code 8620, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. 

Under Diagnostic Code 8523, a 0 percent rating is assigned for mild incomplete paralysis of the anterior tibial nerve (deep peroneal); a 10 percent rating is assigned for moderate incomplete paralysis; a 20 percent rating is assigned for severe incomplete paralysis; and a 30 percent rating is assigned for complete paralysis when dorsal flexion of the foot is lost.

Under Diagnostic Code 8525, a 10 percent rating is assigned for mild and moderate incomplete paralysis of the posterior tibial nerve; a 20 percent rating is assigned for severe incomplete paralysis; and a 30 percent rating is assigned for complete paralysis of the tibial nerve, including paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, toes that cannot be flexed, weakened adduction, or impairment of plantar flexion.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," and "severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for lumbosacral strain with history of psychophysiological overlay and intervertebral syndrome of the nerve root at L5 with superficial peroneal nerve involvement and degenerative joint disease

The Veteran is service connected for lumbosacral strain with history of psychophysiological overlay and intervertebral syndrome of the nerve root at L5 with superficial peroneal nerve involvement and degenerative joint disease.  This disability is rated as 20 percent disabling effective February 22, 1990, and 40 percent disabling effective June 14, 2011.  VA received a claim for an increased rating on September 19, 2006.

The Board notes that throughout the period on appeal, the Veteran sought private treatment for his back disability on nearly a monthly basis, generally with Dr. L.D., his primary care physician, and Dr. S.S., the medical director at a spinal pain management facility.  The Board has reviewed these records and included summaries of the relevant and helpful clinical records in chronological order below, along with summaries of examination reports pertinent to the Veteran's lumbar spine.

A September 2006 clinical record reflects reports of back pain that is worse today following the unpacking of boxes the previous day.  The Veteran explained that it was tough to go up stairs and that his legs feel numb.  The Veteran denied bowel or bladder incontinence.  

The Veteran underwent a QTC thoracolumbar spine examination in December 2006.  The report reflects that the Veteran described a feeling of stiffness in his back and an inability to bend fully from the waist.  The Veteran also described a constant, crushing, and sharp pain in his lower back, and down his legs, that he ranked as 10/10 on the pain scale.  The examiner noted that the Veteran's posture and gait were abnormal.  The report reflects that the examiner noted evidence of radiating pain on movement down the right lower back to the back of the right leg.  Muscle spasms and tenderness were noted as present on the right side of the back.  Ankylosis of the lumbar spine was not present.  The objective ranges of motion (ROM) measurements of the back were as follows: 

Movement
Normal ROM
ROM in degree
Degree that pain occurs
Flexion
0 to 90 degrees
80
80
Extension
0 to 30 degrees
10
5
Right Lateral Flexion
0 to 30 degrees
10
5
Left Lateral Flexion
0 to 30 degrees
10
5
Right Rotation
0 to 30 degrees
10
10
Left Rotation
0 to 30 degrees
10
10
 
Repetitive motion testing did not result in additional joint function limitation, nor did it result in fatigue, weakness, lack or endurance, or incoordination.  The report reflects, however, that repetitive testing did result in pain.  Lumbar spine x-rays reflected a normal spine.  The examiner noted, however, signs of IVDS based on sensory deficit of the right lateral leg and noted the most likely involved nerve to be the superficial peroneal nerve.  Right and left lower extremity knee jerk and ankle jerk reflex scores were normal, 2+, and the IVDS was noted not to cause any bowel, bladder, or erectile dysfunction.  The examiner continued the previous diagnosis of a lumbosacral strain.

A March 2007 private MRI report reflects complains of low back pain.  The opinion noted is dessication of discs at L2-3, L3-4, and L4-5 without focal herniation or nerve root impingement. 

An October 29, 2007, clinical record from Dr. S.S. notes that the Veteran complained of localized back pain rated as 9/10, some tingling in the right lower extremity, and difficulty walking.  The Veteran denied any bowel or bladder problems.  The report reflects that MRI films dated October 23, 2007, are suggestive for limited ROM at L4-L5 and L5-S1 with lumbar spondylosis.  The report reflects a finding of tenderness over the lumbar paraspinous with significant spasm of the L4-L5 and L5-S1 paraspinal muscle groups.  Range of motion was found to be 25 degrees on forward flexion and 10 degrees on extension.  The impression was noted as chronic axial low back pain possibly related to lumbar spondylosis and intermittent right lumbar radiculitis.  The impression also ruled out discogenic lower back pain possibly related to lumbar disk desiccation and noted the existence of multiple comorbid conditions, including diabetes.      

An August 2008 private MRI report pertaining to the lumbar spine reflects an impression of, "No evidence of disc herniation, neural impingement or other acute abnormalities."  

A November 2008 clinical record reflects assessments of chronic low back pain, right lower extremity radiculopathy, and diabetes mellitus type II.  The record reflects diabetes mellitus type II was diagnosed in 2001 and sexual dysfunction in approximately 2004.

An August 2009 VA clinical record reflects complaints of on-and-off back pain for 30 years.  The record notes that a lumbar spine MRI, lumbar extension films, and lumbar flexion films do not demonstrate any abnormalities that warrant surgical intervention.  The record explains that "there is no imaging correlate," despite complaints of severe mechanical back pain that sometimes radiates in the back side of the right leg. 

A September 2009 clinical record from Dr. S.S. reflects complaints of lower back, neck, and right lower extremity pain.  The Veteran ranked the pain as 8/10 and described it as stabbing.  Objectively, the report reflects tenderness to palpation over the lumbar paraspinous region.  Objective measurements are reflected as 55 degrees on flexion and 15 degrees on extension.  The report reflects decreased sensation to light touch in the right lower extremity, normal deep tendon reflexes bilaterally throughout, and normal motor strength bilaterally throughout except rated 4/5 in the right lower extremity.  

Later in September 2009, the Veteran underwent a QTC examination pertaining to his spine.  The examination report reflects complaints of spinal stiffness, spasms, decreased motion, paresthesia, numbness, weakness of the leg and foot, and pain in the lower back and down the right leg.  The Veteran denied fatigue, as well as bladder and bowel dysfunction.  The report reflects that the Veteran's posture and gait were within normal limits, but that he uses a walker and wheelchair for ambulation.  Objective examination revealed evidence of radiating pain on movement described as tenderness.  The report reflects the presence of muscle spasms, tenderness with palpation, and guarding of movement.  The report reflects that there was no atrophy present in the limbs or ankylosis of the thoracolumbar spine.  Objective ROM measurements were recorded as follows:
 
Movement
Normal ROM
ROM in degree
Degree that pain occurs
Flexion
0 to 90 degrees
60
40
Extension
0 to 30 degrees
20
15
Right Lateral Flexion
0 to 30 degrees
25
15
Left Lateral Flexion
0 to 30 degrees
25
15
Right Rotation
0 to 30 degrees
25
15
Left Rotation
0 to 30 degrees
25
15

Upon repetitive testing, the Veteran's ROM remained the same or improved in all measured ranges.  The report reflects, however, that joint function of the spine is additionally limited by repetitive use in terms of pain, weakness, and lack of endurance.  The report reflects the lumbar spine sensory function is impaired at L3, L4, and L5.  The report reflects that the L3 impairment causes a sensory deficit in the bilateral anterior lower thighs, the L4 impairment causes a sensory deficit of the lateral thighs with motor weakness of the bilateral hip adduction at 4/5, and the L5 impairment causes a sensory deficit of the bilateral lateral legs with motor weakness of the bilateral hip adduction at 4/5 with normal lower extremity knee jerk and ankle jerk reflex scores were normal at 2+.  The report reflects that there are signs of Lumbar IVDS with the most likely involved peripheral nerve as the Deep Peroneal Nerve.  The report reflects that IVDS causes erectile dysfunction, but not bowel or bladder dysfunction.  X-rays revealed a lumbar spine within normal limits, and the examiner continued the diagnosis of a lumbosacral sprain.

The Board notes that the September 2009 examination report reflects that the Veteran told the examiner that Dr. [L.]D. recommended bed rest due to incapacitating episodes which the Veteran experiences "daily for daily days."  The Board has reviewed Dr. L.D.'s clinical records for the Veteran, including a copy of those obtained in the SSA records.  The records date back to 2004, so prior to the period on appeal.  A review of the records reveals treatment for back pain, including prescriptions for medication at various times in 2009, a note to obtain a handicapped parking placard in March 2008, and treatments for minor unrelated complains such as a sinus drainage in April 2005 and a bee sting in May 2004.  The Board notes an August 2006 record which reflects that the Veteran is missing one to two days of work per week as a business owner, but none of the records reflect a prescription of bed rest by Dr. L.D.  

The Veteran underwent a VA lumbar spine examination in June 2011.  The report reveals that the claims file was not available for review.  The Veteran explained that he has pain in the low back which radiates down the right leg at the back of thigh to the foot.  The Veteran stated that his foot has a feeling of continual numbness.  The report reflects that the Veteran can dress and undress himself, and that he "can handle his food and toilet."  The report does note that he sometimes has problems putting on his socks and shoes, that he cannot do yard work or chores, and that he "also has a problem with sex."  Objectively, the report reflects that the Veteran had a slow gait, some loss of his lumbar lordosis, paravertebral spasms, and some restriction in spine movement.  The report reflects that there were no signs of redness, swelling, inflammation, or heat.  Additionally, the report notes that there is no evidence of flare-ups of the low back or history of incapacitating episodes during the past year.  Objective ROM measurements were recorded as follows:
 
Movement
Normal ROM
ROM in degree
Degree that pain occurs
Flexion
0 to 90 degrees
25
Throughout
Extension
0 to 30 degrees
10
Throughout
Right Lateral Flexion
0 to 30 degrees
10
Throughout
Left Lateral Flexion
0 to 30 degrees
10
Throughout
Right Rotation
0 to 30 degrees
30
Throughout
Left Rotation
0 to 30 degrees
30
Throughout
 
As noted in the table, the Veteran complained of pain throughout the entire ranges of motion.  However, upon repetitive testing, although the Veteran continued to complain of pain, there was no evidence of fatigue, weakness, lack of endurance, or incoordination.  There was no additional loss of joint function or motion with use due to pain with repeated testing.  Knee and ankle reflexes were noted as normal, 2+, and equal.  The report reflects a finding of full power, 5/5, in the lower extremities to include ankle dorsiflexion and plantar flexion.  Straight leg raising was 90 degrees on each side, and the Veteran had no loss of sensation in the lower extremities.  X-ray analysis found mild changes of degenerative joint disease.  In the impression section, the examiner noted that the Veteran walks in a stiff manner and complains of severe back pain.  However, x-rays show mild involvement of the low back with degenerative joint disease.  The examiner wrote, "Thus, there is some mismatch between objective and subjective findings.  It is noted that the patient has had brain surgery, and this can have a tendency to add a psychological layer to the level of pain.  However, in my opinion, he does have some genuine low back pain that has increased over the last several years."  The diagnosis was lumbar spine degenerative joint disease, mainly at L5-S1.  

Of record is a January 2013 independent medical examination report from Dr. D.W.  The report reflects that the Veteran used a cane to ambulate and was extremely stiff throughout his body.  The report states that the Veteran had "virtually no range of motion of the LS spine and has extreme difficulty sitting down briefly or standing up and he prefers to stand and move slowly around the room."  The report reflects an impression of severe lumbar spine degenerative disk disease.  The report also reflects that the examiner was unable to elicit a right ankle jerk today (he was able to the previous year), "making [the examiner] think that he has gone from degenerative disk disease to actually having a specific radiculopathy in the right leg."  The examiner offered a nexus opinion that it is as likely as not that the Veteran's lumbar degenerative disc disease is related to trauma in service, but did not comment on the etiology of the Veteran's radiculopathy or the nerve involvement beyond noting previous medical records which reflected decreased sensation in the right leg in the L5-S1 distribution for several years.  

Most recently, following the Board's April 2013 remand, the Veteran underwent another VA spine examination in April 2014.  The examiner, the same physician who conducted the June 2011 examination, reviewed the claims file, examined the Veteran, and diagnosed degenerative arthritis of the spine and spinal stenosis.  The report reflects that the Veteran complained of worsening back pain that lasts longer and is more severe.  The Veteran explained that he has pain in his middle back and right buttock with pain going down to the back of the right knee.  The Veteran also complained of numbness in his right foot, but explained that his left leg is comfortable.  The Veteran denied flare-ups of the thoracolumbar spine.  Objective ROM was recorded as below:    

Movement
Normal ROM
ROM in degree
Degree that pain occurs
Flexion
0 to 90 degrees
30
30
Extension
0 to 30 degrees
5
5
Right Lateral Flexion
0 to 30 degrees
15
15
Left Lateral Flexion
0 to 30 degrees
15
15
Right Rotation
0 to 30 degrees
30
No objective evidence of pain
Left Rotation
0 to 30 degrees
30
No objective evidence of pain

Repetitive motion testing did not result in changed ROM, functional loss or impairment.  The report reflects a finding of no localized pain or tenderness to palpation for joint and/or soft tissue in the thoracolumbar spine and no muscle spasms.  The report reflects a finding of guarding of the thoracolumbar spine resulting in abnormal gait.  Muscle strength testing was normal for the bilateral extremities, 5/5. Reflex jerk scores for the bilateral knees and ankles were normal, 2+.  All sensory exams are normal pertaining to the lower extremities.  Straight leg raising tests were positive on both sides.  Ankylosis was not found to be present.  The examiner noted that the Veteran does not have IVDS of the thoracolumbar spine and that the Veteran did not have any other neurologic abnormalities related to his thoracolumbar spine.  Imaging studies confirmed the presence of arthritis, and the impression was mild lumbar levoscoliosis and spondylosis.  

The April 2014 examination report also reflects a diagnosis of mild radiculopathy in the right lower extremity with involvement of the sciatic nerve, as well as diabetic sensory polyneuropathy.  (The Board notes that the Veteran's CAPRI medical records reflect a diagnosis of diabetes mellitus type II, but the Veteran is not service-connected for diabetes.)  The examination report reflects that an EMG, or electromyogram, was conducted.  The report reflects that the findings of the EMG "are consistent with diagnosis of moderate symmetric predominantly sensory polyneuropathy affecting bilateral lower extremities most likely due to poorly controlled diabetes hemoglobin A1c 9.4.  No evidence of lumbar adenopathy."  The report continues to state, "Patient is service connected for his low back pain.  This exam is for sciatica.  EMG examination show no signs of sciatica."  The examiner provided the opinion that the claimed condition of sciatica secondary to low back pain is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected low back condition.  

Based on the record, the objective clinical evidence does not warrant a disability rating greater than 40 percent at any point on appeal for the orthopedic manifestations of the Veteran's lumbar spine disability.  In order to obtain the only two higher ratings available when rating the spine, there must be unfavorable ankylosis of the entire spine (100 percent, the highest available rating), or unfavorable ankylosis of the thoracolumbar spine (50 percent).  The record does not contain competent credible evidence of ankylosis of the thoracolumbar spine or the entire spine.

The Board finds that the Veteran is entitled to a disability rating of 40 percent, and no higher, as of October 23, 2007, and no earlier, based on the orthopedic manifestations documented in the objective clinical evidence.  As discussed above, an October 29, 2007, clinical record from Dr. S.S. referred to MRI films taken on October 23, 2007, which the record reflects are suggestive of limited range of motion.  Objective measurements on October 29, 2007, reflect range of motion was 25 degrees on forward flexion and 10 degrees on extension.    

The Board has considered whether the evidence reflects that the Veteran is entitled to a disability evaluation in excess of 20 percent for the period prior to October 23, 2007, but finds that it does not.  Notably, as discussed above, the objective evidence and clinical findings of the December 2006 QTC examination most closely approximate the rating criteria for a 20 percent disability rating, and not greater.  

The Board acknowledges statements from the Veteran which reflect his belief that he is entitled to a disability rating of 60 percent due to incapacitating episodes having a total duration of at least six weeks in the previous 12-month period.  See June 2010, July 2011, and September 2014 statements; See also November 2012 Board hearing transcript, p. 11.  The Veteran has stated that Dr. L.D. prescribed bed rest.  See September 2009 QTC examination report.  As discussed above, Dr. L.D.'s clinical treatment records do not reflect prescribed bed rest as required under Note (1) of DC 5243.  The Board also notes that the file contains correspondence from Dr. S.S. dated May 2011in the form of a medical questionnaire.  The form asks the physician to estimate how many of work per month the Veteran would miss due to his physical impairments or treatments.  Dr. S.S. indicated the Veteran would miss more than four days per month.  However, the file does not contain prescribed bed rest from Dr. S.S.  Furthermore, the June 2011 and April 2014 examination reports reflect that there is no evidence of incapacitating episodes in the past 12 months.

The Board has also reviewed buddy statements received in December 2006 and January 2007 from the Veteran's wife, mother, sister, and friend.  All statements support the general premise that the Veteran's back pain has limited his quality of life and his ability to work.  Additionally, the statements reflect that the Veteran has difficulty putting on his shoes and that he had to change residences to avoid going up and down stairs.  However, none of the statements reflect that the individuals have the medical training and experience necessary to diagnose the severity of the Veteran's lumbar spine disability, nor do the statements provide objective medical criteria to assess the disability level.    


Bowel and Bladder Incontinence, Neuropathy, and Erectile Dysfunction

The Board acknowledges that rating the spine includes consideration of any associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note 1 (2015).  The file does not contain evidence of bowel or bladder impairment.  Notably, the Veteran denied such in clinical records and examination reports dated September 2006, December 2006, September 2009, and April 2014.  

Additionally, in considering any associated neurologic abnormalities, the Board acknowledges the Veteran's consistent complaints of right leg and right foot numbness and tingling throughout the appeal period, as well as several impressions or diagnoses of right leg radiculopathy.  See September 2008 clinical record, November 2008 clinical record, September 2009 examination report, January 2013 correspondence from Dr. D.W., and June 2014 examination report.  The Board finds that the manifestations of the Veteran's radiculopathy are most appropriately rated as mild incomplete paralysis.  In consideration of DC 8522, which provides the rating criteria for paralysis associated with the superficial peroneal nerve, the preponderance of the evidence is against a finding that the Veteran's lower extremity radiculopathy manifests moderate incomplete paralysis, severe incomplete paralysis, or complete paralysis at any point during the period on appeal.  The Board acknowledges findings of sensory deficit of the right lower extremity upon examination in December 2006, sensory deficit of the bilateral thighs and legs upon examination in September 2009, a slight decrease in bilateral hip abduction power (4/5) upon examination in September 2009, and a clinical report reflecting a slight decrease of power to the right lower extremity (4/5) in September 2009.  However, the evidence reflects findings of normal deep tendon reflexes of the bilateral lower extremities upon examination in December 2006, September 2009, June 2011, and April 2014.  The evidence also reflects normal sensory findings upon examination in June 2011 and April 2014.  And with the exception of the findings of the slight decrease in hip abduction power (4/5) noted above in September 2009, the evidence reflects findings of normal power in all lower extremity categories upon examination in September 2009, June 2011, and April 2014.  Based on the medical findings, the evidence supports a finding of mild incomplete paralysis, and not greater.  Thus, the Veteran is not entitled to a separate compensable rating for his radiculopathy under DC 8522.    

In considering whether the application of other diagnostic codes would provide the Veteran a higher rating for his radiculopathy, the Board notes that the September 2009 examination report indicates that the most likely involved nerve is the deep peroneal nerve.  Application of DC 8523, however, which provides the rating criteria associated with paralysis of the deep peroneal nerve, would not result in a higher rating because mild paralysis is also rated as noncompensable.  

Finally, the Board notes that the Veteran's file contains complaints of erectile dysfunction.  A November 20, 2008, clinical record reflects a history of sexual dysfunction since 2004.  The record explains that the Veteran can have an erection, but not every time he desires.  Additionally, the report reflects that the Veteran tried Viagra one time in 2003 or 2004, but did not tolerate it due to headaches.  The December 2006 examination report reflects that the Veteran's lumbar disability does not cause erectile dysfunction.  However, the September 2009 examination report reflects that there are signs of lumbar IVDS, and that the IVDS "causes erectile dysfunction; he can't achieve and maintain an erection."  Similarly, the June 2011 examination report reflects that the Veteran has a problem with sex.  Most recently, the April 2014 examination report reflects a finding of no neurologic abnormalities.

In giving the Veteran the benefit of the doubt, the Board finds that service connection for erectile dysfunction as secondary to the Veteran's service-connected lumbosacral sprain is warranted based on evidence that is in at least relative equipoise.  The Board has applied the benefit of the doubt rule to the entire claim where applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 




Extraschedular 

The evaluation of the Veteran's lumbosacral strain with history of psychophysiological overlay and intervertebral syndrome of the nerve root at L5 with superficial peroneal nerve involvement and degenerative joint disease does not present such an exceptional or unusual disability picture as to render impractical application of the regular schedular rating criteria.  The rating codes for a lumbar spine disability allow for the disability to be rated on limitation of motion, neurological impairment, and incapacitating episodes.  The Veteran has not been shown to have symptoms beyond the normal rating criteria.  The effects of his disabilities have been fully considered and are contemplated in the Rating Schedule; hence, referral for an extra-schedular rating is not required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

According to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  Here, service connection is in effect for his lumbar spine disability with radiculopathy associated with superficial peroneal nerve involvement, as well as erectile dysfunction associated with his service-connected lumbar spine disability.  All of the pertinent symptoms and manifestations have been attributed to the service-connected disabilities and the symptoms of these service-connected disabilities have been addressed by the appropriate DCs.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 


TDIU

The Board's April 2013 remand referred the issue of entitlement to a TDIU to the AOJ under Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an August 2014 rating decision, the RO granted entitlement to a TDIU effective June 14, 2011.  The Veteran and his representative did not disagree with the effective date of the TDIU award.  As such, that decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.104  (2015).  The issue of entitlement to a TDIU is not before the Board.


ORDER

A disability rating in excess of 20 is not warranted prior to October 23, 2007, for lumbosacral strain with history of psychophysiological overlay and intervertebral syndrome of the nerve root at L5 with superficial peroneal nerve involvement and degenerative joint disease.

A disability rating of 40 percent, and not higher, is granted from October 23, 2007, and not earlier, for lumbosacral strain with history of psychophysiological overlay and intervertebral syndrome of the nerve root at L5 with superficial peroneal nerve involvement and degenerative joint disease.

Entitlement to service connection for erectile dysfunction is granted as secondary to service-connected lumbosacral strain with history of psychophysiological overlay and intervertebral syndrome of the nerve root at L5 with superficial peroneal nerve involvement and degenerative joint disease.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


